WOOD, J.
In an information filed by the district attorney Emil Paluso, the defendant and appellant, was charged with violation of section 337a, subdivision 2, of the Penal Code in that on February 28, 1938, he unlawfully kept and occupied a room for the purpose of recording bets upon horse races. He was found guilty in a trial by the court and prosecutes this appeal from the judgment of conviction.
The evidence offered by the prosecution was similar to the evidence offered in.the case of People v. Paluso (People v. Allen), Crim. No. 3118 (ante, p. 642 [81 Pac. (2d) 630]), in which the opinion of the court is this day filed. The contentions of the appellant in this case are the same as the contentions made in the case to which reference has just been made.
For the reasons stated in People v. Paluso et al., supra, the judgment is affirmed.
Grail, P. J., and McComb, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 18, 1938.